Title: To Benjamin Franklin from Jonathan Williams, Jr., 24 July 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir
Nantes July 24. 1779
I wrote you last Post relative to the Claim I had made of Prisoners from this Cartel. The Subject of this is the Reception these Prisoners have met with and their Present Situation.— I beg leave to ask your perusal of my Letter to you of the 7th of April last.— I am sorry if you think me too importunate but I have some of the Milk of human kindness about me and the Situation of these poor People touches me. The Reason of my writing now is, that I am told that Mr Schweighauser has told them that he had “positive orders from you to advance no money to any prisoners.” And in consequence of this Mr White who has been 29 months in Prison & is a 2d. Lieut. in the Virginia Service, has been with me & related his Situation with the above Circumstances.— Capt Babcock who commands the Mifflin Privateer to my address has already taken about 40 of these Prisoners onboard, but he cannot engage to take a greater Number unless they are first provided with Cloathes Provisions & necessarys; if this is done, he will give Ship Room to all of them if you think proper. His Reasoning appears to me good, & his Actions hitherto generous, you will judge what allowance is proper for these poor People For their Subsistance, and ’till I receive your answer I expect to be obliged to engage from my private Purse for the Maintenance of Many of them.

I am ever with the greatest Respect Your ever dutifull & affectionate Kinsman
Jona Williams J

I would have it understood that in my Reccommendations of Supplys to Prisoners I mean only Necessarys. Mr White has shewn me the Copy of a Letter which he says was given him in prison I enclose it to you to know if it is genuine.

 
Notation: Williams Jona. July 24. 1779.
